Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   June 29, 2022

The Court of Appeals hereby passes the following order:

A22A1488. SHAWN DAVERT LOCKHART, JR. v. THE STATE.

       In 2009, Shawn Lockhart, Jr., pled guilty to armed robbery, kidnapping, and
possession of a firearm during the commission of a crime, and the trial court imposed
a 25-year total sentence. Lockhart filed a motion for leave to file an out-of-
time appeal in January 2021, and the trial court dismissed the motion.
Lockhart then filed this appeal.
       As the Supreme Court recently determined, a trial court lacks authority to
grant an out-of-time appeal. Cook v. State, 313 Ga. 471, 506 (5) (870 SE2d 758)
(2022). Lockhart, therefore, “had no right to file a motion for an out-of-time appeal in
the trial court; his remedy, if any, lies in habeas corpus.” Rutledge v. State, 313 Ga. 460,
461 (870 SE2d 720) (2022). Thus, the trial court correctly determined that it did not
have jurisdiction to consider Lockhart’s motion for out-of-time appeal, and the court’s
order dismissing the motion does not present a cognizable basis for an appeal. See
Henderson v. State, 303 Ga. 241, 244 (2) (811 SE2d 388) (2018). Accordingly, this
appeal is hereby DISMISSED.

                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           06/29/2022
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                  Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                         , Clerk.